Citation Nr: 1825970	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar sacral spine.

2. Entitlement to service connection for sleep disorder, to include as secondary to service-connected degenerative disc disease of the lumbar sacral spine.

3. Entitlement to service connection for bilateral knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbar sacral spine.

4. Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2010 and February 2013 by a Department of Veterans Affairs (VA) Regional Office.

In April 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO concerning the issues addressed in the June 2010 rating decision.  In April 2016, the Veteran and his friend testified a Board hearing before the undersigned Veterans Law Judge regarding all issues on appeal.  Transcripts of both hearings are of record.

In July 2016, the Board remanded the issues listed on the title page as well as the issue of entitlement to service connection for an acquired psychiatric disorder.  In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for posttraumatic stress disorder with major depressive disorder with psychotic features.  As this constitutes a complete grant of the benefit sought on appeal with regard to such matter, this issue is no longer properly before the Board.  The remainder of the issues return for further appellate review.  

The Board notes that, in November 2017, the Veteran requested a copy of the March 2017 rating decision, which was provided to him the same day.

The issues of entitlement to service connection for tinnitus, a TDIU, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative disc disease of the lumbar sacral spine did not result in unfavorable ankylosis of the entire thoracolumbar spine or entire spine, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities.

2.  A sleep disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by  service-connected degenerative disc disease of the lumbar sacral spine.

3.  A bilateral knee disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of service discharge, and such was not caused or aggravated by service-connected degenerative disc disease of the lumbar sacral spine.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar sacral spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2. The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the U.S. Court of Appeals for Veterans Claims held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's back disability is evaluated under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine, and is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Such provides a 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent  rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The IVDS Rating Formula provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's increased rating claim was received in July 2009 and, throughout the appeal period, his back disability is rated as 40 percent disabling.  As such, to establish entitlement to a higher rating under the General Rating Formula, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.
 
A February 2007 private treatment record indicates forward flexion fingertips to mid-leg level with back pain, extension to 10 degrees, lateral flexion to 10 degrees, and 20 degrees of rotation.  A May 2008 private treatment record shows forward flexion to 45 degrees, extension to 10 degrees, lateral flexion to 30 degrees bilaterally, and rotary movement to 40 degrees bilaterally.  An August 2009 VA examination report reveals forward flexion to 45 degrees, extension to 5 degrees, right lateral bend to 10 degrees, left lateral bend to 5 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 5 degrees.  He refused any further movement due to subjective complaints of pain.  At a December 2016 VA examination, the Veteran reported that he could not perform range of motion testing as a result of his pain.  However, most importantly, the examiner found there was no ankylosis of the spine.  Based on this evidence, which shows that the Veteran is capable of range of motion, albeit limited, of his lumbar spine, the Board finds that such does not result in unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Therefore, the criteria for a rating in excess of 40 percent under the General Rating Formula have not been met at any time during the appeal period.  38 C.F.R. § 4.71a.

The Board has also considered the Veteran's lay statements and the reported impact of his back disability on his ability to function under the ordinary conditions of daily life.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  At the April 2016 hearing, the Veteran stated that he could not sleep and that his back pain prevented him from doing a lot of things.  He also asserted that he had been prescribed best rest and needed assistance to shower and get dressed.  A February 2007 private treatment record indicates the Veteran's back symptoms, along with bilateral knee pain, caused difficulty with stairs, squatting, pivoting, twisting, walking, turning, and all activities.  The May 2008 private treatment record shows the Veteran had a moderate to marked restriction for heavy lifting and carrying and prolonged standing, walking, and climbing.  A March 2016 private treatment record indicates the Veteran had great difficulty walking, standing, and carrying any objects due to severe burden to his spine.  It had been so severe that it had affected his life quality where he had difficulty sleeping and having sexual relationships with his girlfriend.  The December 2016 VA examination report shows the Veteran reported that he avoided prolonged sitting and standing as a result of his back pain.  However, such functional impairment is contemplated by the 40 percent rating assigned for the Veteran's back disability.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  

Furthermore, as the evidence does not show that the Veteran has been diagnosed with IVDS with incapacitating episodes, a higher rating is not warranted under the IVDS Rating Formula.  In this regard, the Board is cognizant that, at his April 2016 hearing, he reported that he had been prescribed best rest; however, the record fails to show a diagnosis of IVDS with incapacitating episodes as defined by VA.  In fact, the December 2016 VA examiner specifically found that the Veteran did not have IVDS of the thoracolumbar spine, and the August 2009 VA examiner noted that the Veteran denied any incapacitating episodes in the last 12 months.  

The Board has further considered whether a separate rating for any objective neurologic abnormalities associated with the Veteran's back disability is warranted.  In this regard, the Board notes that the Veteran has reported radiating pain down his back and into his legs, which is specifically contemplated by the General Rating Formula, as well as urinary leakage.  Additionally, in an April 2016 statement, his treating physician stated that his erectile dysfunction illness is also "a contribution due to his severe back pain."  However, the record does not demonstrate objective evidence of radiculopathy of the bilateral lower extremities, bladder or bowel impairment, or erectile dysfunction associated with the Veteran's back disability so as to warrant a separate rating at any point during the appeal period.  In this regard, at the August 2009 VA examination, the examiner noted that a July 2009 treatment record reflected that the Veteran denied any bowel or bladder dysfunctions or radicular symptoms.  Furthermore, a May 2009 MRI showed no vertebral body compression fracture or spondylolisthesis, and, while L4-5 and L5-S1 showed broad-based disc bulging, there was no disc herniation, spinal canal stenosis, or neural foraminal stenosis.  With respect to the Veteran's reports of pain radiating from his back down his legs, the examiner noted that the Veteran had a history of diabetes with neuropathy of the bilateral feet up to about the proximal calf.  

Subsequent VA treatment records continue to reflect the Veteran's reports of pain radiating down his bilateral legs.  In November 2010, physical examination revealed that sensation to light touch was diminished below the knees.  However, a November 2011 X-ray revealed only minimal degenerative changes at the L4/5 and L5/S1 levels.  In February 2012, the impression was chronic radicular low back pain and, in June 2012, the assessment included low back pain with radiculopathy.  However, in July 2013, it was noted that the Veteran did not have complaints of radiculopathy.  Rather, chronic low back pain likely secondary to degenerative joint disease and neuropathy likely secondary to diabetes mellitus was assessed.  Furthermore, at the December 2016 VA examination, while the Veteran had reduced reflexes and sensation in the bilateral lower extremities, the examiner found that there was no radiculopathy present.  In this regard, he observed that straight leg raising was normal bilaterally.  Furthermore, the examiner found that there were no other neurologic abnormalities or findings related to the thoracolumbar spine.

Therefore, while the Veteran has reported radiating pain, such is contemplated in his current 40 percent rating assigned for his back disability.  Furthermore, while he has neurological impairment associated with his bilateral lower extremities, the evidence of record reflects that such is related to his diabetes mellitus, rather than his back disability.  Furthermore, the remainder of the objective evidence fails to demonstrate the presence of radiculopathy of the bilateral lower extremities, bladder or bowel impairment, or erectile dysfunction related to the Veteran's back disability.  Therefore, the Board finds that his back disability does not result in associated objective neurologic abnormalities such that a separate rating is warranted.

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology has been stable throughout the period on appeal.  Therefore, assigning staged ratings for such disability are not warranted. 

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

In conclusion, the Board finds the 40 percent rating currently assigned for the Veteran's back disability accurately reflects his disability picture during the appeal period, and a higher rating is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Sleep Disorder

As an initial matter, the Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested a sleep disorder during service, or that such is otherwise related to service on a direct basis.  Rather, he claims that he has a sleep disorder as a result of his service-connected back disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

The Board notes that a December 2016 VA examination report indicates a diagnosis of obstructive sleep apnea (OSA) in August 2009.  As such, the Veteran has a current diagnosis of a sleep disorder.  Furthermore, he is service-connected for degenerative disc disease of the lumbar sacral spine.  Consequently, the remaining inquiry is whether his sleep disorder is caused or aggravated by his back disability, to include the medications taken for such disability.  In this regard, the Veteran has reported that his service-connected back disability results in pain that interferes with his ability to sleep, which is documented by a March 2016 private treatment record, and his sleep apnea may be aggravated by sedatives, such as the narcotic pain medication prescribed for his back disability, as noted in a September 2009 sleep study.  

Following a review of the record, an interview with the Veteran, and an examination in December 2016, the VA examiner opined that it was not at least as likely as not that the Veteran's diagnosed sleep apnea is related to his active service, or is caused or aggravated by his service-connected back disability, to include its required pain medications.  In support of such opinion, the VA examiner noted the service treatment records did not show any sleep issues during service, and there were no symptoms indicative of OSA for several years after discharge.  She also reviewed the medications prescribed for the Veteran's back disability and opined that none of them caused OSA.  Additionally, the VA examiner found the medical records did not show any evidence of aggravation of sleep apnea due to the service-connected back disability.  Anatomically, lumbosacral spine disorders could not and did not cause or aggravate any upper airway abnormalities.  The important risk factors for OSA were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified included smoking, nasal congestion, menopause, and family history.  According to the VA examiner, the preponderance of established medical and scientific evidence did not support any relation between OSA and degenerative disc disease of the lumbosacral spine or pain medications.     

Upon review, the Board affords significant probative value to the December 2016 VA examiner's opinion as it reflects consideration of all relevant facts and includes a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Bilateral Knee Disorder

The Veteran seeks service connection for right and left knee disorders, which he relates to repeated knee injuries as paratrooper and/or his service-connected lumbar spine disability.  His DD 214 confirms that he received the Parachute Badge, but service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment referable to a knee disorder.  Post-service treatment records show knee problems as early as 1989 and a diagnosis of arthritis in January 1995.  See, e.g., Private treatment records (January 1, 1989; January 3, 1995).  In October 2012 and December 2013, VA examiners opined that the Veteran's bilateral knee disorders are not related to service as there are no documented in-service knee injuries.  In contrast, in May 2014 and March 2016, private and VA medical professionals opined that the Veteran's current bilateral knee disorders are related to in-service parachute jumps.  See Dr. G., VAMC (May 5, 2014); Dr. Decade (March 10, 2016); A.L., physical therapist VAMC (March 17, 2016).  However, such treatment providers did not offer a rationale for their opinions and, thus, their opinions are entitled to no probative weight.  Furthermore, Social Security Administration records reflect that the Veteran reported a January 2007 motor vehicle accident in which he injured his knees, and no medical professional has considered such intervening injury.  Consequently, the Board remanded the claim in order to afford the Veteran a VA examination so as to determine the nature and etiology of his bilateral knee disorder.

Following a review of the record, an interview with the Veteran, and an examination in December 2016, the VA examiner diagnosed degenerative arthritis of the bilateral knees.  He noted the Veteran's report that he developed bilateral knee pain in service following parachute jumps.  However, he opined that the Veteran's bilateral knee disorders were less likely as not caused by or a result of service, including his in-service parachute jumps.  The examiner noted that his opinion was based on his review of the medical records and medical literature and his clinical experience.  In support of such opinion, he noted that available medical records within two years of discharge is silent for bilateral knee condition, and there is no continuity of symptomatology in close proximity to the Veteran's separation from active duty.  Further, service treatment records are silent for degenerative changes of the bilateral knees while in service.  Additionally, there was a history of a motor vehicle accident in 2007 when the Veteran injured his knees, and other possible intercurrent injury post-service are unknown.  The examiner noted that the bilateral knee symptoms complained of several years later cannot reasonably be connected to active duty service when there are multiple other aging/occupational /daily activity factors in the intervening years.

The December 2016 VA examiner further opined that the Veteran's bilateral knee disorders were less likely as not caused by, a result of, or aggravated by his service-connected back disability.  The examiner noted that his opinion was based on his review of the medical records and medical literature and his clinical experience.  In support of such opinion, he found no evidence of severe altered gait due to the service-connected back disability that would cause a bilateral knee disorder.  Furthermore, the medical evidence did not support the Veteran's claim.

Here, the Board finds the December 2016 VA examiner's opinions deserve significant probative weight.  The VA examiner based the opinions on his review of the medical records as well as medical literature and his clinical experience.  The VA examiner also specifically considered the Veteran's lay statements of his symptoms.  The record also includes a detailed rationale for each of the conclusions reached.  See Nieves-Rodriguez, supra; Stefl, supra.     

Moreover, with regard to whether presumptive service connection for arthritis of the bilateral knees is warranted, the Board notes that the Veteran has reported a continuity of bilateral knee pain since service; however, as noted by the December 2016 VA examiner, such statements are in contradiction to contemporaneous treatment records.  As such, the Veteran is not considered an accurate historian and his reports of a continuity of bilateral knee symptomatology since service are accorded no probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In this regard, as noted by the December 2016 VA examiner, available medical records within two years of discharge is silent for bilateral knee condition, and there is no continuity of symptomatology in close proximity to the Veteran's separation from active duty.  Furthermore, post-service treatment records show knee problems as early as 1989 and a diagnosis of arthritis in January 1995.  Therefore, the Board finds that the evidence does not support service connection for bilateral knee arthritis on a presumptive basis, to include based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Conclusions

Although the Veteran claims that his current bilateral knee disorder is directly related to service and that his current sleep apnea and bilateral knee disorder are related to his service-connected back disability, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. 
§ 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origins or causes of degenerative arthritis of the knees and sleep apnea are not simple questions that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiologies of the Veteran's current bilateral knee disorder and sleep apnea do not lie within the range of common experience or common knowledge, but require special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of these disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board does not afford his statements probative weight.

In summary, the Board finds a sleep disorder and bilateral knee disorder are not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of his separation from active duty, and such were not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorders is not warranted.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbar sacral spine is denied.

Service connection for sleep disorder is denied.

Service connection for bilateral knee disorder is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.


Tinnitus

Pursuant to the Board's July 2016 Remand, the Veteran underwent VA examination in December 2016 so as to determine the etiology of his tinnitus.  At such time, the VA examiner found that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss, which was not service-connected, and it was not at least as likely as not related to service or manifested within one year of service discharge.  In reaching such determination, the examiner reviewed the record, and noted that the Veteran's entrance and separation audiograms showed no complaints of tinnitus and there was no evidence of any hearing loss, and there was no documentation of any complaints of tinnitus in his service treatment records.  Furthermore, there was no evidence of any tinnitus for several years after discharge from military service.

However, as noted in the Board's July 2016 remand, periodic and separation audiograms show some hearing loss.  See, e.g., Hearing Conservation Test (July 31, 1978) (showing 25 decibels at 500 Hertz in the right ear); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Furthermore, the VA examiner does not appear to have considered the Veteran's lay testimony asserting symptoms of tinnitus during and since service.  Therefore, the Board finds an addendum opinion is required.

TDIU and SMC

The Veteran asserts that his service-connected disabilities prevent him from obtaining and maintaining employment, require the regular aid and attendance of another person, and render him housebound.  As the development and adjudication of the remanded issue herein could provide additional information regarding entitlement to a TDIU and SMC, the latter claims are inextricably intertwined with the remanded issue.  Therefore, the Board finds the adjudication of entitlement to a TDIU and SMC must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate clinician other than the December 2016 VA examiner, if possible, for an addendum opinion as to the nature and etiology of tinnitus.  If the examiner finds additional examination is necessary, schedule the Veteran for a VA examination.  

After review of all the evidence, including the service treatment records, VA examination reports, VA and private treatment records, and lay statements, the examiner shoulder provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus is related to service, or manifested within one year of his service discharge.  The examiner is to address the above mentioned service treatment records that show some hearing loss as well as the Veteran's report that tinnitus has its onset in service.  

A rationale should be provided for any opinion offered.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


